Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable because the prior art fail to teach or render obvious to the claim limitation: 
“determining, by the device, handover data identifying handovers of user equipment associated with the site; receiving, by the device, traffic data identifying traffic generated by the user equipment associated with the site; calculating, by the device and based on the site data, the handover data, and the traffic data, a plurality of key performance indicators (KPIs) for the site for a predefined time period, wherein calculating the plurality of KPIs comprises calculating: resource block utilization data, schedule user equipment data that indicates a quantity of resource blocks scheduled to the user equipment to enable the user equipment to transmit traffic on an uplink, and peak schedule data that indicates a highest quantity of resource blocks scheduled to the user equipment to enable the user equipment to transmit traffic on a downlink during the predefined time period; calculating, by the device and based on the site data, the handover data, and the traffic data, the plurality of KPIs for the predefined time period if the site is decommissioned”
Claims 8 and 15 allowable because the prior art fail to teach or render obvious to the claim limitation: “determine handover data identifying handovers of user equipment associated with the site; receive traffic data identifying traffic generated by the user equipment associated with the site; calculate, based on the site data, the handover that indicates a quantity of resource blocks scheduled to the user equipment to enable the user equipment to transmit traffic on an uplink, and peak schedule data that indicates a highest quantity of resource blocks scheduled to user equipment to enable the user equipment to transmit traffic on a downlink during the predefined time period; -5-PATENTU.S. Patent Application No. 16/902,028Attorney Docket No. 0095-0627determine KPI satisfaction data identifying whether one or more of the calculated plurality of KPIs satisfy one or more of a plurality of KPI thresholds; and perform one or more actions based on the KPI satisfaction data.”

Chen et al. US 20190319686 A1 teaches in Table 3 - eMBB, URLLC and mMTC Devices Device KPI Description Requirement eMBB Peak data Peak data rate is the highest theoretical data rate. However, the prior art fails to teach the claim limitation cited above.

Hwang et al. US 20210266828 A1in para. [0195] when the BS deactivates a specific cell according to a traffic situation, the deactivation may be performed from a serving cell other than CC1, CC2, and CC3, and para. [0208] The UE may report to the BS a peak data rate (or target data rate) for a power saving mode or a peak data rate (or target data rate) for each power saving level. In addition, the BS may schedule TBs for the UE based on the peak data rate or target data rate. However, the prior art fails to teach the claim limitation cited above.



Therefore, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468